4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William J. NEAL, Jr., Plaintiff-Appellant,andJames Lee BROOKS, III, Plaintiff,v.Albert JACKSON, Sheriff;  James Sasser, Sheriff;  County ofHenderson;  County of Wayne;  Aaron Johnson;  JosephHamilton;  Gary T. Dixon;  Wilford Shields,Defendants-Appellees.
No. 93-6416.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Sept. 13, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-90-712-CRT-BR)
William J. Neal, Jr., Appellant Pro Se.
Lawrence Pierce Egerton, Dewey Wallace Wells, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina;  LaVee Hamer Jackson, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
William J. Neal, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Neal v. Jackson, No. CA-90-712-CRT-BR (E.D.N.C. March 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.

AFFIRMED